Citation Nr: 0320090	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  98-20 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for deviated nasal 
septum, status post septorhinoplasty. 

2.  Entitlement to service connection for rhinitis with 
enlarged turbinates.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


REMAND

The veteran served on periods of active duty from July 1966 
to June 1970, from April 1984 to January 1988, from January 
to February 1989 and from August 1989 to February 1997.  

This case comes to the Board of Veterans' Appeals (Board) 
from an October 1997 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In February 2003, the Board undertook additional development 
of the appellant's claim pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2).  However, 38 C.F.R. § 19.9(a)(2) was 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003).  Therefore, this case 
must be returned to the RO for initial consideration of the 
additional evidence.  In this case, the Board obtained an 
additional VA examination in order to determine if the 
veteran's nasal disabilities were incurred in or aggravated 
by to his periods of military service.   

Accordingly, this case is REMANDED for the following:

The RO should readjudicate the veteran's 
claims for entitlement to service 
connection for deviated nasal septum, 
status post septorhinoplasty and service 
connection for rhinitis with enlarged 
turbinates in light of the evidence 
received since the November 2002 
Supplemental Statement of the Case (SSOC).  
If the claims remain denied, the RO should 
issue a SSOC to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits since 
November 2002, to include a summary of the 
evidence, including the July 2003 VA 
examination report.  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




